Plaintiff in error, William Otto Allen, was convicted in the district court of Alfalfa county of the crime of assault with a dangerous weapon and punishment fixed at imprisonment in the state penitentiary for a period of two years. Judgment was rendered on the 16th day of March, 1921, and the appeal lodged in this court on the 14th day of September, 1921. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause at the time same was submitted. Rule 9 of this court (12 *Page 107 
Okla. Cr. viii, 165 P. x) provides: "When no counsel appears and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment." After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed.